320 S.W.3d 207 (2010)
Archie TIMES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93859.
Missouri Court of Appeals, Eastern District, Division Two.
September 7, 2010.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Shaun J. Mackelprang, John M. Reeves, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Archie J. Times (hereinafter, "Movant") appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant claims the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief when it declined to find plea counsel ineffective for promising Movant that he would be sentenced to ten years' imprisonment if he pleaded guilty, without advising him the State would recommend twenty years' imprisonment. Consequently, Movant alleges he pleaded guilty involuntarily, unknowingly, and unintelligently in that he would not have pleaded guilty had he known he would be sentenced to eighteen years' imprisonment.
*208 We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. Hartman v. State, 130 S.W.3d 727, 728 (Mo.App. E.D.2004). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
We affirm the motion court's denial of Movant's Rule 24.035 motion pursuant to Rule 84.16(b).